Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s confirmation of the election of the invention of Figs 1-4 in the reply filed on 10/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated that claims 1-4, 6, 8 and 10 read on the elected species and that claim 8 is generic. The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 5, 7 and 9 are withdrawn from further consideration by the examiner pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Admitted Prior Art
The rejection of claim 2 based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (5,479,426) hereinafter ‘426.
Fig 8 of ‘426 discloses an optical module comprising a light-forming unit that forms light, wherein the light-forming unit includes:
1. 	“a base member [20]; 
a semiconductor light-emitting element [13] mounted on the base member and configured to emit light; 
a lens [33] mounted on the base member [20], configured to reflect part of the light [31] emitted from the semiconductor light-emitting element, and configured to transmit part of the light [19]; and 
a photodiode [30] mounted on the base member [20] at a position that is between the semiconductor light-emitting element [13] and the lens [33] 
and is outside an irradiated region [see arrows] irradiated with the light emitted from the semiconductor light-emitting element [13] toward the lens [33], 
the photodiode [30] having a light-receiving surface [top] and being configured to receive, on the light-receiving surface [top], part of the light reflected [31] from the lens.”
3. 	“wherein the semiconductor light-emitting element [13] is a laser diode [laser].”
6. 	“wherein the photodiode [30] is inside a region of the light reflected [31] from the lens.” 
	Regarding claims 8 and 10, the arguments applied above to the apparatus described with regards to claim 1 are applicable to these claims as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘426 as applied to claim 1 above.
‘426 discloses the optical module as described above, but does not disclose:
2.	 “wherein the light-forming unit includes: 
a plurality of the semiconductor light-emitting elements mounted on the base member; 
a plurality of the lenses mounted on the base member and disposed so as to correspond to the respective semiconductor light-emitting elements; 
a plurality of the photodiodes mounted on the base member and disposed so as to correspond to the respective semiconductor light-emitting elements; and 
a filter mounted on the base member and configured to multiplex light beams from the plurality of semiconductor light-emitting elements.”
However, optical modules that combine a plurality of laser diodes and corresponding elements and multiplex their outputs with a filter to form a single light beam are well known in the art, as evidenced by APA, for the purpose of combining different color wavelengths and/or for the purpose of increasing output power of the optical module.
It would have been obvious to one of ordinary skill in the art to modify the device of ‘426 by using a plurality of light units integrated into a single optical module and multiplexing their combined output with a filter instead of a single light unit, since the combination would yield the predictable result of increasing the output power of the optical module.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘426 as applied to claim 1 above, and further in view of Sugiyama et al. (2018/0248338) hereinafter ‘338.
	‘426 discloses a laser as described above but is silent regarding its output power:
4. 	 “wherein the output power of the light formed by the light-forming unit is 50 mW or more.” 
However, light sources that produce this type of power output are well known in the art as evidenced by paragraph 0046 of ‘338.
It would have been obvious to one of ordinary skill in the art to modify the device of ‘426 by using a high-power laser source (50 mW or more), since the combination would yield the predictable result of increasing the output power of the optical module.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 filed on 10/19/22 have been considered, but they are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/ 
Primary Examiner, Art Unit 2828